EXHIBIT 10.8

AMENDED AND RESTATED AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT dated as of November 10, 2008 (this
“Agreement”) is made by and between James J. Peterson (“Executive”) and
MICROSEMI CORPORATION, a Delaware corporation (“Company”). This Agreement amends
and restates in its entirety that certain Agreement by and between the Company
and Executive dated as of January 12, 2001 (the “Prior Agreement”).

NOW, THEREFORE, for good and valuable considerations, receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Term. The term of this Agreement shall commence on the date hereof. The term
of this Agreement shall be renewed automatically on a daily basis so that the
outstanding term is always two (2) years after the date on which notice of
non-renewal or termination of this Agreement is given by the Executive to the
Company or by the Company to the Executive. This Agreement relates to
Executive’s employment with the Company, or any subsidiary, successor, assign or
affiliate of the Company, under any written or oral agreement. For purposes of
the following provisions “Date of Termination” means the effective date of
termination of Executive’s employment with any of the entities described above,
after notice and lapse of the notice period as required herein.

2. Terminations by Executive.

a. Termination by Executive for “Good Reason.” Following a Change in Control,
Executive may terminate his active employment under his oral or written
employment agreement with the Company upon five (5) days’ written notice to the
Company given within ninety (90) days following the date on which the Executive
becomes aware of any of the following events, each of which shall be deemed to
be good reason for termination by Executive:

(i) any reduction in, or limitation upon, the compensation, reimbursable
expenses or other benefits provided in this Agreement, other than (A) as
generally effected by valid public law or regulation or (B) as results from
change in the amount of the incentive compensation pool if not resulting from
changes in the incentive pool formula or allocations and not resulting from
accounting or operational effects of the acquisition;

(ii) any change in assignment of Executive’s primary duties to a work location
more than 50 miles from the Company’s principal executive office at 2830 South
Fairview Street, Santa Ana, California 92704, without Executive’s prior written
consent;

(iii) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company;

(iv) any material breach by the Company of any provision of this Agreement; or

(v) any action taken by the Board or a standing Committee of the Board in
connection with, or the formation of a special Committee of the Board for the
purpose of, effecting any of the events listed in subparagraphs (i) through
(iv) immediately above;

b. Change of Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;

(ii) Consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty-one percent
(51%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approving a plan of complete
liquidation of the Company or a consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets.

c. Voluntary Termination by Executive. After a Change in Control, without reason
or for any reason other than one set forth in Section 2.a above, Executive may
voluntarily terminate his employment with the Company under any oral or written
employment agreement upon a minimum of one (1) month’s written notice to the
Company.

 

1



--------------------------------------------------------------------------------

3. Executive’s Benefits Following Termination.

a. Executive’s Benefits in Termination by Executive without “Good Reason”
following Change in Control. If Executive terminates his active employment under
his oral or written employment agreement with the Company following a Change in
Control without “Good Reason”:

(i) Salary. Executive or his estate shall be entitled to receive 100% of his
latest base salary for a period of n months (where n is equal to the sum of
three (3) months plus a number of months equal to the number of years elapsed
from the Hire Date to the date notice of termination is given; provided, however
that n shall be at least 12 and not more than 18) in accordance with the
Company’s regular payroll practices, such payments to commence (subject to
Section 3(x) below) not later than the fifteenth (15th) day following
Executive’s Separation from Service .

(ii) Incentive Compensation. Executive or his estate will be entitled to receive
a prorated portion of the incentive compensation for the partial year ending on
the Date of Termination, such payment to be made (subject to Section 3(x) below)
not later than the fifteenth (15th) day following Executive’s Separation from
Service.

(iii) Car Allowance. Executive’s car allowance shall continue for a period of n
months (where n is equal to the sum of three (3) months plus a number of months
equal to the number of years elapsed from the Hire Date to the date the Company
gives notice of termination; provided, however that n shall be at least 12 and
not more than 18), such payment to be made (subject to Section 3(x) below) not
later than the fifteenth (15th) day following Executive’s Separation from
Service, subject to termination as described in Section 7.

(iv) Equity Awards. The restricted stock granted by the Company to Executive
under all plans and all stock options and general stock appreciation rights
granted by the Company to Executive will remain in existence, and continue to
vest and remain exercisable for a period ending n months after the Date of
Termination (where n is equal to the sum of three (3) months plus a number of
months equal to the number of years elapsed from the Hire Date to the date the
Company gives notice of termination; provided, however that n shall be at least
12 and not more than 18), subject in either case to the latest expiration date
specified in the restricted stock or option agreements.

(v) Medical and Life Insurance. Payment of premiums for medical, dental and
vision insurance and life insurance by the Company shall continue on and subject
to the terms of this Agreement for a period ending n months after the Date of
Termination (where n is equal to the sum of three (3) months plus a number of
months equal to the number of years elapsed from the Hire Date to the date the
Company gives notice of termination; provided, however that n shall be at least
12 and not more than 18), subject to termination under Section 7. To the extent
that the payment of any premiums pursuant to this Section 3(v) is taxable to
Executive, any such payment shall be paid to Executive on or before the last day
of Executive’s taxable year following the taxable year in which the related
expense was incurred. Executive’s right to payment of such premiums is not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such benefits that Executive receives in any other taxable year.

(vi) Retirement Plans; Unvested Company Contribution. The Executive shall be
entitled to receive, not later than the fifteenth (15th) day following the Date
of Termination (or, if so required under the provisions of the applicable plan,
program or arrangement and/or to comply with Section 409A of the Code, not later
than the fifteenth (15th) day following Executive’s Separation from Service),
all benefits payable to him upon or on account of termination under any of the
Company’s tax-qualified employee benefit plans and any other plan, program or
arrangement relating to deferred compensation, retirement or other benefits
including, without limitation, any profit sharing, 401(k), employee stock
ownership plan, or any plan established as a supplement to any of the
aforementioned plans. The Company shall not be required to pay Executive any
amount of unvested Company contributions credited to the Executive’s account
under any tax-qualified employee benefit plan maintained by the Company as of
the Date of Termination. In the event that this paragraph should conflict with
the provisions of any of the Company’s tax-qualified employee benefit plans and
any other plan, program or arrangement relating to deferred compensation,
retirement or other benefits including, without limitation, any profit sharing,
401(k), employee stock ownership plan, or any plan established as a supplement
to any of the aforementioned plans, then the provisions of the plan shall
govern.

(vii) Vacation and Sick Leave. The Company shall also pay Executive, not later
than the second day following the Date of Termination, a pro rata amount of his
base salary under his employment agreement, in effect on the Date of
Termination, for each day of vacation leave which has accrued as of the Date of
Termination, but which is unpaid as of such date, to which Executive is entitled
under the Company’s vacation leave policy. The Company shall be required to pay
for sick leave days only to the extent that Executive has taken sick leave on or
prior to the Date of Termination to which Executive is entitled under the
Company’s sick leave policy.

(viii) General. Executive or his estate shall also be entitled to any other
amounts then owing or accrued but unpaid to the Executive pursuant to any plans
or arrangements of the Company.

                        (ix) Separation from Service. As used herein, a
“Separation from Service” occurs when Executive dies, retires, or otherwise has
a termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

2



--------------------------------------------------------------------------------

(x) Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
this Section 3 or Section 4 until the earlier of (i) the date which is six (6)
months after Executive’s Separation from Service for any reason other than
death, or (ii) the date of Executive’s death. Any amounts otherwise payable to
Executive upon or in the six (6) month period following Executive’s Separation
from Service that are not so paid by reason of this Section 3(x) shall be paid
as soon as practicable (and in all events within thirty (30) days) after the
date that is six (6) months after Executive’s Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Executive’s death) and, in the event of such a delay, the
amount of the benefit that is so delayed shall include interest from the date
the amount was otherwise payable (but for such delay) through the date upon
which payment is actually made. For this purpose, interest shall be simple
interest calculated using a rate equal to 200% of the Short-term Applicable
Federal Rate (annual compounding) published by the Internal Revenue Service for
the month in which the Executive’s Separation from Service occurs. The
provisions of this Section 3(x) shall only apply if, and to the extent, required
to avoid the imputation of any tax, penalty or interest pursuant to Section 409A
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).

b. Executive’s Benefits in Termination by Executive for “Good Reason” or by
Company following Change in Control. If Executive terminates his active
employment under his oral or written employment agreement with the Company for
“Good Reason” following a Change in Control or the Company terminates his active
employment under his oral or written employment agreement with the Company
following a Change in Control:

(i) Salary. Executive or his estate shall be entitled to payment, to be received
(subject to Section 3(x) above) not later than the fifteenth (15th) day
following Executive’s Separation from Service, of an amount equal to two
(2) times his base salary as of the Date of Termination.

(ii) Incentive Compensation. Executive or his estate will be entitled to
receive, not later than (subject to Section 3(x) above) the fifteenth (15th) day
following Executive’s Separation from Service, an incentive compensation payment
of two (2) times the highest annual incentive compensation amount paid during
any of the preceding three (3) full plan years.

(iii) Car Allowance. Executive or his estate will be entitled to receive, not
later than (subject to Section 3(x) above) the fifteenth (15th) day following
Executive’s Separation from Service, a lump-sum amount equal to X times his
annual car allowance in effect as of the Date of Termination.

(iv) Equity Awards. The restriction or forfeiture period on any restricted stock
granted by the Company to Executive under all plans and all stock options and
general stock appreciation rights granted by the Company to Executive shall
lapse or accelerate, as the case may be, and become fully vested and exercisable
on the Date of Termination, and shall remain exercisable for a period of two
(2) years following the Date of Termination, subject to the latest expiration
date specified in the restricted stock or option agreements.

(v) Medical and Life Insurance. Payment of premiums for medical, dental and
vision insurance and life insurance by the Company shall continue on and subject
to the terms of this Agreement for a period of two (2) years following the Date
of Termination, subject to termination under Section 7. To the extent that the
payment of any premiums pursuant to this Section 4(v) is taxable to Executive,
any such payment shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred. Executive’s right to payment of such premiums is not subject to
liquidation or exchange for another benefit and the amount of such benefits that
Executive receives in one taxable year shall not affect the amount of such
benefits that Executive receives in any other taxable year.

(vi) Retirement Plans; Unvested Company Contribution. The Executive shall be
entitled to receive, not later than the fifteenth (15th) day following the Date
of Termination (or, if so required under the provisions of the applicable plan,
program or arrangement and/or to comply with Section 409A of the Code, not later
than the fifteenth (15th) day following Executive’s Separation from Service),
all benefits payable to him upon or on account of termination under any of the
Company’s tax-qualified employee benefit plans and any other plan, program or
arrangement relating to deferred compensation, retirement or other benefits
including, without limitation, any profit sharing, 401(k), employee stock
ownership plan, or any plan established as a supplement to any of the
aforementioned plans. The Company shall also pay Executive, not later than the
fifteenth (15th) day following the Date of Termination, an amount equal to all
unvested Company contributions credited to the Executive’s account under any
tax-qualified employee benefit plan maintained by the Company as of the Date of
Termination. In the event that this paragraph should conflict with the
provisions of any of the Company’s tax-qualified employee benefit plans and any
other plan, program or arrangement relating to deferred compensation, retirement
or other benefits including, without limitation, any profit sharing, 401(k),
employee stock ownership plan, or any plan established as a supplement to any of
the aforementioned plans, then the provisions of the plan shall govern, provided
that the Company’s contribution shall vest pursuant to this Section.

                        (vii) Vacation and Sick Leave. The Company shall also
pay Executive, not later than the second day following the Date of Termination,
a pro rata amount of his base salary under his employment agreement, in effect
on the Date of Termination, for each day of vacation leave which has accrued as
of the Date of Termination, but which is unpaid as

 

3



--------------------------------------------------------------------------------

of such date, to which Executive is entitled under the Company’s vacation leave
policy. The Company shall be required to pay for sick leave days only to the
extent that Executive has taken sick leave on or prior to the Date of
Termination to which Executive is entitled under the Company’s sick leave
policy.

(viii) General. Executive or his estate shall also be entitled to any other
amounts then owing or accrued but unpaid to the Executive pursuant to any plans
or arrangements of the Company.

4. Other Benefits Following Termination. Executive shall also be entitled to the
following additional benefits upon or following any such termination following a
Change in Control as described in Section 3:

a. To the extent required by law, Executive shall have the rights under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or any successor
statute.

5. Excise Taxes. If all or any portion of the amounts payable to Executive or on
Executive’s behalf under this Agreement or otherwise are subject to the excise
tax imposed by Section 4999 of Code (or similar state tax and/or assessment),
the Company shall pay to Executive an amount necessary to place Executive in the
same after-tax position as Executive would have been had no such excise tax been
imposed. The amount payable pursuant to the preceding sentence shall be
grossed-up to the extent necessary to pay income and excise taxes due on such
amount. The determination of the amount of any such tax indemnity shall
initially be made by the independent accounting firm then employed by the
Company. If at a later date it is determined (pursuant to final regulations or
published rulings of the IRS, final judgment of a court of competent
jurisdiction or otherwise) that the amount of excise taxes payable by Executive
is greater than the amount initially so determined, then the Company (or its
successor) shall pay Executive an amount equal to the sum of (1) such additional
excise taxes, (2) any interest, fines and penalties resulting from such
underpayment, plus (3) a gross-up amount necessary to reimburse Executive for
any income, excise or other taxes payable by Executive with respect to the
amounts specified in (1) and (2) above, and the reimbursement provided by this
clause (3). Any payment due to Executive pursuant to this Section 5 shall be
made as soon as reasonably practicable following the date the related tax was
remitted and in all events not later than the end of Executive’s taxable year
following Executive’s taxable year in which the tax was remitted.

6. Indemnification. For at least ten (10) years following the Date of
Termination for any reason, Executive shall continue to be indemnified under the
Company’s Certificate of Incorporation and Bylaws at least to the same extent
indemnification was available prior to the Date of Termination and permitted by
law, and Executive shall be insured under the directors’ and officers’ liability
insurance, the fiduciary liability insurance and the professional liability
insurance policies that are the same as, or provide coverage at least equivalent
to, those applicable or made available by the Company to the then members of
senior management of the Company. Independent of such provision, if at any time
Executive is made, or threatened to be made, a party to any legal action or
proceeding, whether civil or criminal, by reason of the fact that Executive is
or was a director or officer of the Company or serves or served any other
corporation fifty percent (50%) or more owned or controlled by the Company in
any capacity at the Company’s request, Executive shall be indemnified by the
Company, and the Company shall pay Executive’s related expenses when and as
incurred, all to the full extent permitted by law.

7. Obligatory Restrictions on Executive. Executive agrees that during the period
of the commencing on the Date of Termination and extending n months (where n is
equal to the sum of three (3) months plus a number of months equal to the number
of years elapsed from the Hire Date to the date notice of termination is given;
provided, however that n shall be at least 12 and not more than 18), except as
provided below or with the Company’s written consent, he will be bound by the
following restrictive covenants:

a. Non-Competition. Following any involuntary termination following a Change in
Control or a termination by Executive for Good Reason following a Change in
Control, the restrictions in this paragraph, and any similar restrictions under
any employment agreement between the Company and Executive or otherwise shall be
of no force or effect. In the event of a voluntary termination (other than for
Good Reason) by Executive following a Change in Control, Executive will not,
directly or indirectly, engage for his own account in, or own, manage, operate,
control, be employed as an employee or consultant, buy, participate in, or be
connected in any manner with the ownership, management, operation or control of
any firm, corporation, association, or other business entity which is in
competition with the business of the Company; provided that Executive may invest
in a business competitive with the Company to an extent not exceeding five
percent (5%) of the total outstanding shares at the time of such investment in
each one or more companies. A business will be considered for this purpose in
competition with the Company if and only if the products of such business
include more than one-third of the Company’s products as of immediately prior to
the Change in Control. In the event of a breach or threatened breach by
Executive of the provisions of this paragraph, the Company shall be entitled to
an injunction restraining Executive from violating the provisions of this
paragraph.

b. No Solicitation of Employees. Executive will not solicit or, with the
exception of any persons related to Executive by blood, marriage, or adoption,
not more remote than first cousin, employ any current or future employee of the
Company and will not intentionally disparage the Company, its management or its
products.

                c. Consideration. Executive’s obligations are made partly in
consideration of the severance benefits paid or committed to be paid by the
Company following the Date of Termination. The restrictive covenants on the part
of Executive set forth in this Section 20 shall survive the termination of this
Agreement, and the existence of any claims or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense in the enforcement of these covenants.

 

4



--------------------------------------------------------------------------------

8. Termination of Certain Benefits Following New Employment. If Executive
accepts a substantial engagement or employment (“New Employment”) with any other
corporation, partnership, trust, government or other entity at any time during
the term of benefit continuation referred to above, the Company may elect that
Executive cease to be entitled to car allowance or medical, dental or vision
insurance benefits effective upon the commencement of such other engagement or
employment. However, Executive shall nevertheless continue to be entitled to the
other benefits of this Agreement and shall continue to be bound by the
provisions of this Agreement for any remaining duration of any period then
applicable to Executive. For the purposes of this provision, “employment” or
“engagement” shall exclude (i) service as an officer or director of a personal
investment holding company, (ii) service as a director on the Board of a
corporation or nonprofit organization, (iii) engagement as a bona fide part-time
consultant, or (iv) self-employment or engagement as an officer or director of
an operating corporation or enterprise (as opposed to a personal investment
holding company) founded or controlled by Executive and which has (and only so
long as it continues to have) revenues of less than $25 million per year.

9. No Mitigation by Executive Required. Company recognizes that because of
Executive’s special talents, stature and opportunities in the electronics
industry, in the event of termination by the Company or Executive before the end
of the agreed term, the parties acknowledge and agree that the provisions of
this Agreement regarding further payment of base salary, bonuses, and the
exercisability of stock options and lapse of the restrictive or forfeiture
period on restricted stock constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts Executive might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement. Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.

10. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of Executive, his heirs, distributees and assigns, and the Company, its
successors and assigns. Executive may not, without the express written
permission of the Company, assign or pledge any rights or obligations hereunder
to any person, firm or corporation. Such permission shall not be unreasonably
withheld. If the Executive should die while any amount would still be payable to
Executive if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with this Agreement to the
Executive’s estate.

11. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

12. Assignment and Other Rights. The Company will require any successor (whether
direct or indirect, by operation of law, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled hereunder, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business and/or assets that assumes and
agrees to perform this Agreement by operation of law, or otherwise.

13. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive at his home address appearing in the records of the Company, in the
case of the Executive, and in the case of the Company, to the attention of the
Chairman of the Board at the principal executive offices of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. Acceptance by Executive of benefits of participation shall
constitute a certification by Executive of his continued eligibility for
participation.

15. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California.

16. Costs. Each of the parties shall pay its own expenses, including attorneys’
fees, in the negotiation and preparation of this Agreement.

 

5



--------------------------------------------------------------------------------

17. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect. If this Agreement is held
invalid or cannot be enforced, then to the full extent permitted by law, any
prior agreement between the Company (or any predecessor thereof) and Executive
shall be deemed reinstated as if this Agreement has not been executed.

18. Arbitration.

a. Any disagreement, dispute, controversy or claim arising out of or in any way
related to this Agreement or the subject matter thereof or the interpretation
hereof or any arrangements relating hereto or contemplated herein or the breach,
termination or invalidity hereof shall be settled exclusively and finally by
arbitration.

b. The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”). The arbitral tribunal shall consist of one arbitrator.

c. The Company shall pay all of the fees, if any, and expenses of such
arbitration, and shall also pay all Executive’s expenses, including attorneys’
fees, incurred in connection with the arbitration regardless of the final
outcome of such arbitration.

d. The arbitration shall be conducted in Orange County, California, or in any
other city or county in the United States of America as the parties to the
dispute may designate by mutual written consent.

e. Any decision or award of the tribunal shall be final and binding upon the
parties to the arbitration proceeding. The parties hereto hereby waive to the
extent permitted by law any rights to appeal or to review such award by any
court or tribunal. The parties hereto agree that the award may be enforced
against the parties to the arbitration proceeding or their assets wherever the
award may be entered in any court having jurisdiction thereof.

f. The parties stipulate that discovery may be held in any such arbitration
proceeding as provided in Section 1283.05 of the California Code of Civil
Procedure, as may be amended or revised from time to time.

g. During the period until the dispute is finally resolved in accordance with
this Section, the Company will continue to pay the Executive his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue the Executive as a
participant in all compensation, employee benefit and insurance plans, programs,
arrangements and perquisites in which the Executive was participating or
entitled when the notice giving rise to the dispute was given, until the dispute
is finally resolved in accordance with this paragraph (c). Amounts paid under
this paragraph (c) shall be repaid to the Company or be offset against or reduce
any other amounts due the Executive under this Agreement, as appropriate, only
upon the final resolution of the dispute.

19. Entire Agreement. As of the date hereof, all previous agreements relating to
the employment of Executive (including, without limitation, the Prior
Agreement), however styled, are hereby superseded to the extent inconsistent
herewith, and, excepting Executive’s present participation in Company stock
and/or other benefit plans or programs and the agreements thereunder, which are
hereby reaffirmed in all respects by both parties thereto except as expressly
modified by this Agreement, this Agreement embodies all agreements, contracts,
and understandings by and between the parties hereto. In addition, this
Agreement supersedes and amends any subsequent employment agreement between
Executive and the Company except to the extent such subsequent agreement
expressly provides or provides benefits in excess of those herein provided.
Should any other agreement, plan or arrangement between Company and Executive or
other officers or employees of the Company provide for greater benefits upon a
change in control, the terms of such other agreement, plan or arrangement shall
apply to Executive on a “most favored” basis. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

20. Withholding. All payments or benefits under this Agreement are subject to,
and the net payment to Executive will be reduced by, any applicable payroll tax
withholding requirements, and will be payable net of appropriate amounts
properly credited to the payment of income taxes of the Executive. The
determination of the amount of any such withholding shall be made or confirmed
by the independent accounting firm then employed by the Company.

21. Separate Counsel. The Company has been represented by counsel in the
negotiation and execution of this Agreement. The Executive has been invited and
given opportunity to engage counsel to review or negotiate this Agreement, and
Executive has either done so or chosen not to engage counsel.

        22. Construction. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Executive to payment of any additional tax,
penalty or interest imposed under Code Section 409A. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COMPANY: MICROSEMI CORPORATION By:  

/s/ JOHN W. HOHENER

  John W. Hohener   Vice President and Chief Financial Officer EXECUTIVE:  

/s/ JAMES J. PETERSON

 

James J. Peterson

 

7